Citation Nr: 1023003	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  05-34 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder including posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to March 
1991. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board sitting at the RO in 
August 2009.  A transcript of the hearing is associated with 
the claims file. 

In October 2009, the Board remanded the claim for further 
development, and it is now before the Board for adjudication.  
 

FINDINGS OF FACT

1.  The Veteran's major depressive disorder first manifested 
in service as mild reactional depression and is related, in 
part, to the Veteran's reaction to his father's terminal 
illness and death in 1988.  

2.  The Veteran did not participate in combat and did not 
serve in the Republic of Vietnam.  

3.  The occurrence of stressors contended by the Veteran to 
have occurred at the time of his service aboard submarines in 
1971 and 1972 are not verified.  

4.  The weight of credible evidence is that the Veteran does 
not have posttraumatic stress disorder.

CONCLUSION OF LAW

The criteria for service connection for major depressive 
disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1154 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 
3.309, 4.125 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed

The Veteran served in the U.S. Navy as an engineman and 
machinist mate including duty assignments aboard submarines.  
He retired as a Petty Officer First Class.  He contends that 
he experiences posttraumatic stress disorder (PTSD) related 
to several traumatic events in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including psychoses).

As the record showed that the Veteran experienced a variety 
of psychiatric symptoms during and after service, and has 
been diagnosed with other psychiatric disorders, VA must 
consider whether service connection is warranted for other 
disorders in addition to PTSD.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  The 
decision below is broken into two parts, with the first 
addressing psychiatric diagnoses other than PTSD, and the 
second addressing PTSD.

Major Depressive Disorder

Service treatment records showed that the Veteran sought 
treatment for insomnia in August 1985.  An examiner noted the 
Veteran's reports of marital and financial difficulties and 
job-related stress because he could not get along with his 
supervisor.  A mental health physician diagnosed mild 
reactional depression.  There was no follow-up treatment. 

In December 1988, a military psychologist noted multiple 
stressors including birth of a first child, job demands, and 
the death of his father.  The psychologist noted a euthymic 
mood, mildly depressed affect, and little insight but no 
suicidal ideations or thought process deficits.  The 
psychologist diagnosed obsessive-compulsive features and 
recommended a stress management class.  The Veteran 
subsequently completed another tour of duty aboard a 
submarine where he received positive performance evaluations 
and recommendations for promotion.  In a February 1991 
medical history questionnaire, the Veteran noted that he had 
experienced nervous trouble.  The examining physician noted 
that the Veteran experienced chronic anxiety that was not 
disqualifying.  

No psychiatric symptoms were reported by the Veteran or noted 
by VA examiners in April 1991 or January 2003, by a private 
physician in treatment records from April 2000 to June 2002, 
or by a state rehabilitation counselor in January 2000.  SSA 
records showed that the Veteran was granted disability 
benefits for disorders of the spine and right elbow but are 
silent for any mental health disorders.  

In May 2003, the Veteran sought counseling at a Veteran's 
Center.  The counselor noted the Veteran's reports of 
witnessing a shooting and standing watch during an unisolable 
leak on his submarine.  The counselor noted that the Veteran 
had either a personality disorder or depressive disorder and 
referred the Veteran for further testing.  In July 2003, a VA 
psychologist noted that the Veteran reported witnessing the 
shooting while serving on patrol craft in Vietnam.  The 
psychologist also noted a long history of interpersonal 
problems.  After one examination session, the psychologist 
diagnosed major depressive disorder and PTSD.  The Veteran 
declined any treatment, and there was no follow-up care.  

In letters in December 2003, the Veteran and his spouse 
reported that he experienced insomnia and nightmares related 
to the two traumatic events discussed above. 

In June 2004, the Veteran established primary care at a VA 
medical center. A nurse practitioner noted the Veteran's 
reports of insomnia since witnessing the shooting and 
experiencing the unisolable leak.  In September 2004, the 
Veteran was hospitalized for treatment after a near suicide 
attempt by attempting to drive an automobile into a wall.  
There was no collision or injury.  The attending physician 
noted the Veteran's reports of domestic arguments, back pain 
from a workplace injury, financial distress, and nightmares 
related to the two contended incidents in service.  The 
physician diagnosed depression and noted that the criteria 
for a diagnosis of PTSD had not been met.  Subsequently, the 
Veteran received periodic VA outpatient mental health 
treatment through April 2009.  Examiners noted the Veteran's 
reports of symptoms associated with service in Vietnam as 
well as discomfort from physical injuries and family issues 

In April 2006, the Veteran was again hospitalized with 
symptoms of suicide ideation, depression, and nightmares 
related to the leak incident.  The attending physician 
diagnosed major depressive disorder and sleep disturbance, 
possibly related to PTSD.  Examiners noted the Veteran's 
reports of nightmares related to the leak incident and the 
shooting that the Veteran reported had occurred in Vietnam.   
In June 2008, a VA psychiatrist reviewed the course of 
treatment and diagnosed depression with PTSD symptoms but not 
sufficient to meet the PTSD diagnosis criteria.  

In December 2009, a VA clinical psychologist performed a 
mental health compensation and pension examination and noted 
a review of the claims file.  The psychologist summarized the 
Veteran's mental health treatment history and current 
symptoms including insomnia, auditory hallucinations, 
nightmares related to the submarine leak, and depression.  
The psychologist diagnosed major depression with psychotic 
features.  The psychologist noted that the depression was 
related to an inability to make friends in the Navy, 
inability to visit his father after his terminal diagnosis, 
death of his father in 1988, and the illness of his daughter 
diagnosed in 1993.  

The Board concludes that service connection for major 
depression is warranted.  Records of mental health care in 
service showed that the Veteran was diagnosed in 1988 with an 
obsessive-compulsive disorder, later characterized at the 
time of discharge as an anxiety disorder.  The medical 
records do not show a continuity of symptoms for 12 years 
after discharge.  In 2003, the Veteran was examined in one 
session and diagnosed with major depression based on the two 
events in service and a history of interpersonal problems.  
The attending physician for hospital treatment following a 
near suicide attempt in September 2004 diagnosed depression 
in part related to nightmares but also to domestic and 
financial distress and the residuals of post-service physical 
injuries.  The Board places greatest weight on the 
examination and opinion of the VA psychologist in 2009 who 
reviewed the claims file and discussed the entire history.  
The psychologist diagnosed major depression and concluded 
that the disorder arose, at least in part, from the Veteran's 
reaction to his father's terminal illness and death in 1988.  
Therefore, resolving all doubt regarding a continuity of 
symptoms, the Board grants service connection for major 
depression.  


Posttraumatic Stress Disorder 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both 
of the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or event that 
involved actual or threatened death or serious injury, or 
threat to the physical integrity of self or others; and (2) 
the person's response involved intense fear, helplessness, or 
horror.   

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other probative evidence 
supporting his allegations.  Id. 

A veteran seeking service connection for PTSD may not rely on 
mere service in a combat zone to support a diagnosis of PTSD.  
A stressor must consist of an event during such service that 
is outside the range of usual human experience and such that 
would be markedly distressing to almost anyone, such as 
experiencing an immediate threat to one's life or witnessing 
another person being seriously injured or killed.  It is the 
distressing event, not mere presence that constitutes a valid 
stressor.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1994).  
Service in a combat zone is stressful to some degree to all 
who are there, whatever their duties or experiences.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also VAOPGCPREC 
12-99 (Oct. 18, 1999) (cited at 65 Fed. Reg. 6257 (2000)) 
("the phrase 'engaged in combat with the enemy,' as used in 
38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality").  

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993). 

Service personnel records showed no combat-related personal 
or unit awards.  There is no indication that the submarines 
or shore based units in which the Veteran served participated 
in combat operations, and the Veteran does not report 
traumatic events related to combat.  The Veteran did not 
serve in the Republic of Vietnam or Southwest Asia.  
Therefore, the Board concludes that the Veteran was not in 
combat and that verification of the occurrence of the 
contended traumatic events is required.  

In a May 2003 Veteran's Center counseling report, a December 
2003 letter and questionnaire, a July 2007 examination by a 
university research psychologist, an October 2008 letter, and 
an August 2009 Board hearing, the Veteran reported 
experiencing the several traumatic events in service.  The 
Board will review each event together with the relevant 
information in the service records and other examination 
reports. 

The Veteran reported that while serving aboard the USS 
Tirante (SS-460), he was disciplined for an offense he did 
not commit and was restricted to the submarine for failure to 
make adequate progress in the training program for 
qualification in submarines.  Service personnel records 
confirm that the Veteran served aboard Tirante from August 
1971 to May 1972 and was disciplined and received a suspended 
reduction in pay grade for falsification of signatures on the 
record of qualification.  The records showed that the Veteran 
did complete qualification but was transferred the same day 
to USS Sea Leopard (SS-483).  The Board concludes that the 
disciplinary event occurred.  However, there is no indication 
that the Veteran was restricted to the submarine or that the 
disciplinary action or his participation in a training 
program involved actual or threatened death or serious 
injury, or threat to the physical integrity of self or 
others. 

The Veteran reported that during the summer months shortly 
after qualifying in submarines and while he was on watch, the 
Tirante developed an unisolable leak from sea in a bilge 
pocket that disabled the submarine's drain pump. The Veteran 
reported that he remained in a pressurized compartment for 
over two days without food or water while the submarine 
surfaced and proceeded to port for repairs.  The Veteran 
identified one fellow crewmember by name but stated that the 
shipmate was deceased.  Personnel records showed that the 
Veteran was transferred from Tirante the same day as he 
qualified in submarines.  Although the leak on Tirante may 
have occurred, records showed that the Veteran was not aboard 
at the time he described.  Moreover, as an unqualified 
trainee, his assignment to duties under that casualty 
situation is not consistent with his level of training and 
experience.  Therefore, the Board concludes that the Veteran 
did not personally experience this event.  

The Veteran reported that while serving on Tirante in 1972, 
he witnessed the shooting and death of a child who had stolen 
his wallet.  The shooting occurred on a pier in Haiti, and 
the Veteran witnessed the death from the deck of the 
submarine as it was departing the pier.  The Veteran 
described the incident to the researcher as witnessing the 
execution of a soldier.  The Veteran did not provide a two 
month time window for the event so that Tirante deck logs 
could be obtained.  Furthermore, the Veteran stated that the 
event was not likely recorded in the deck log as the 
submarine had already departed.  Therefore, the Board 
concludes that the Veteran did not provide sufficient 
information to warrant research to verify the occurrence of 
the shooting. 

The Veteran reported that while serving aboard USS Sea 
Leopard in 1972 or 1973, he witnessed an injury to a fellow 
submariner from a high pressure hydraulic leak.  The fluid 
penetrated and caused swelling of the shipmate's leg and 
required evacuation for treatment in Guam.  The Veteran did 
not provide the name of the shipmate or the approximate date 
of the injury sufficient to obtain deck logs.  However, 
information in the service and personnel records and from the 
Naval Historical Center showed that this submarine operated 
in the Atlantic Ocean during his tour of duty.  See Sea 
Leopard, Dictionary of American Naval Fighting Ships, 
http://www.history.navy.mil/danfs/s8/sea_leopard/htm
(last visited Oct. 1, 2009).  The Veteran subsequently served 
on several submarines that operated in the Pacific Ocean, but 
he did not mention these vessels.  Therefore, the Board 
concludes that the events are not verified and that the 
Veteran has not provided credible dates to permit further 
research in deck logs.  

The Veteran reported that he served in combat in Vietnam at 
age 20 and aboard patrol torpedo boats, and witnessed other 
soldiers drowning.  The Veteran was age 20 in 1971 and 1972 
when he served on the submarines noted above with no combat 
service.   Service records showed that the Veteran was 
assigned to a tour of duty with a coastal river division 
based in Great Lakes, Illinois, in 1975 and 1976.  Personnel 
evaluations for this period of service are silent for any 
deployments to Vietnam.  Therefore, the Board concludes that 
the Veteran did not serve in Vietnam and the events did not 
occur. 

The Veteran reported that while serving as an instructor in 
1978, he experienced and was treated for hives whenever he 
was teaching a class.  Service treatment records are silent 
for any symptoms or treatment for nervous skin reactions.  
Moreover, none of the mental health examiners referred to 
this event as related to any psychiatric disorder.  

The Veteran reported that while serving as a recruit company 
commander in the late 1980s, he was not permitted time off 
during his father's terminal illness.  Service personnel 
records do not address this event but personnel evaluations 
for March 1986 to November 1988 are uniformly positive with 
recommendations for promotion.  Service medical records 
showed that the Veteran was examined in December 1988 for 
outbursts of explosive behavior and marital discord.  A 
military staff psychologist noted multiple stressors 
including birth of a first child, job demands, death of his 
father, and the Veteran's self characterization as a 
perfectionist, overly conscientious, and "by the book."  

The Board acknowledges that the Veteran is competent to 
provide lay evidence of the events discussed above.  The 
Board concludes that the evidence of the terminal illness of 
his father is credible and that the event occurred because it 
is consistent with the circumstances of his duty assignment 
and service treatment records.  However, the Board concludes 
the events associated with the Veteran's service on two 
submarines in the early 1970s have not been verified or were 
not experienced by the Veteran.  Any events related to 
service in Vietnam did not occur because the Veteran did not 
serve in Vietnam.  The Veteran provided dates and locations 
of the submarine service events that were not consistent with 
the personnel records or lack the specificity to permit 
research and confirmation of their occurrence.  Therefore, 
the Board places low probative weight on lay evidence other 
than the terminal illness of this father because it is 
inconsistent with the record or insufficient to verify the 
occurrence of the events.  

The Board refers to the history of mental health treatment 
discussed in the previous section.  In addition to the 
diagnosis of PTSD provided by the VA psychologist in July 
2003, the Veteran was examined in July 2007 by a university 
research psychologist in connection with a study of comorbid 
major depression and PTSD.  The Veteran was not accepted for 
the study because of symptoms of a sleep disorder.  
Nevertheless, the psychologist noted the Veteran's reports of 
combat in Vietnam; witnessing the drowning soldiers, an 
execution, and an injury to a shipmate from a hydraulic leak; 
and a post-service workplace injury (but not the unisolable 
leak).  The psychologist diagnosed chronic PTSD related to 
these stressors but recommended only sleep disorder therapy.  
All other examiners noted some PTSD symptoms related to the 
incidents reported by the Veteran but did not find that his 
symptoms met the criteria for PTSD. 

The Board concludes that service connection for PTSD is not 
warranted.  The weight of medical evidence is that the 
Veteran's mental health disorder is a depressive disorder and 
not PTSD.  Furthermore, as previously noted, the traumatic 
events reported by the Veteran, other than his reaction to 
the illness and death of his father, did not occur or have 
not been verified.  Clear diagnoses of PTSD were made by a VA 
psychologist in 2003 and a university research psychologist 
in 2007.  On both occasions, the examinations were performed 
after one encounter and were based on traumatic events 
described by the Veteran as occurring in Vietnam, combat, or 
in submarine service in 1971 and 1972.  The Board places less 
probative weight on these diagnoses as they were based on 
events that did not occur or have not been verified.  

As noted above in the analysis for major depressive disorder, 
the Board places greater weight on the examination and 
opinion of the VA psychologist in 2009 who reviewed the 
entire history including other events in and after service 
such as the Veteran's reaction to his father's death, and who 
diagnosed major depression but not PTSD.   

For these reasons, service connection is in order for a 
psychiatric disorder, identified as major depressive 
disorder. 


ORDER

Service connection for a major depressive disorder is 
granted, subject to the legal criteria governing the payment 
of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


